RULES GOVERNING STANDARDS OF CONDUCT
                     OF MAGISTERIAL DISTRICT JUDGES

Preamble
***
(8) The [Ethics Committee of the Pennsylvania Conference of State Trial Judges
and the Ethics and Professionalism Committee of the Special Court Judges
Association of Pennsylvania are] Pennsylvania Judicial Ethics Advisory Board is
designated as the approved [bodies] body to render advisory opinions and general
guidance regarding ethical concerns involving magisterial district judges and judicial
candidates subject to the Conduct Rules. [Although such opinions are not, per se,
binding upon the Judicial Conduct Board, the Court of Judicial Discipline or the
Supreme Court of Pennsylvania, a] Action taken in reliance thereon and pursuant
thereto shall be [taken into account] treated as set forth in Rules 103 and 206 of
the Pennsylvania Judicial Ethics Advisory Board in determining whether discipline
should be recommended or imposed. [It is anticipated that ethical concerns
directed to the Ethics Committee of the Pennsylvania Conference of State Trial
Judges would be limited to matters more appropriately before that body, e.g.,
campaigning for election to the court of common pleas or an appellate court.]
***